AGREEMENT FOR THE PURCHASE OF PARTIAL LEASEHOLDS
 
This Agreement for the Purchase of Partial Leaseholds ("Agreement") executed
this April 26, 2011, by and between Geronimo Holding Corporation ("Seller") and
American Standard Energy, Corp. ("Buyer").
 
Seller desires to sell to Buyer and Buyer desires to purchase from Seller,
certain mineral rights leaseholds held on properties located on approximately
11,775.54356 acres within multiple counties of North Dakota as described in
EXHIBIT A:
 
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:
 
1. Sale.

Seller agrees to sell, transfer and convey to Buyer, and Buyer agrees to
purchase the aforementioned partial leaseholds/Well as described in EXHIBIT A.
 
2. Price.

Buyer shall pay Seller the sum of FOURTEEN MILLION FIVE HUNDRED THIRTY SIX
THOUSAND AND THREE DOLLARS AND TWENTY THREE CENTS ($14,536,003.23) evidenced by
Thirteen Million Five Hundred Thirty Six Thousand and Four Dollars and Twenty
Three Cents ($13,536,004.23) cash payable in immediately available funds and One
Hundred Fifty-Five Thousand Four Hundred (155,400) shares of Company stock,
valued at a Ten Percent (10%) discount to market of closing price on April 18,
2011 or $6.435 per share (OTCBB: ASEN) at Close.
 
3. Transfer of Title.

Title to and ownership of all rights to the Property shall pass from Seller to
Buyer upon close within ten days of the effective date of April 26, 2011. Prior
to Close of Escrow Seller shall deliver to Buyer the following items as well as
such other information and documents as Buyer may reasonably request during the
Due Diligence Period:


 
•
Copies of Original Leases

 
•
Copies of any subsequent Leases

 
•
Any Assignments made on the Property

 
•
Title reports of the Property

 
•
Division Orders (if available)

 
•
Engineering Reports of the Property

 
•
Full Legal Description of the Property

 
•
Completion of the 2009 Financial Audit of Seller or carve out for specific
properties

 
•
Completion of the 2010 Engineering Report of Seller

 
•
Joint Interest Billings

 
•
API Number

 
•
Well ID Number (if any)

 
•
Production Report (if applicable)

 
4. Representations and Warranties of Seller.
 
(a) Seller warrants that the title to the Property shall be of marketable title
free of undisclosed liens, mortgages, leases, or other rights in the Property.
 
 
 

--------------------------------------------------------------------------------

 


(b) Authority; Capacity to Sell. The Seller has all requisite power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement has been duly authorized by all necessary action on the part of
the Seller, and constitutes a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as such
enforceability may be limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting the enforcement of
creditors' rights generally; and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).
 
(c) No Violation of Law or Agreement. The execution, delivery and performance by
Seller of this Agreement, and the consummation of the transactions contemplated
hereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of Seller; (b) conflict with or result
in a violation or breach of any provision of any Law or governmental order
applicable to Seller; (c) require the consent, notice or other action by any
person under, conflict with, result in a violation or breach of, constitute a
default or an event that, with or without notice or lapse of time or both, would
constitute a default under, result in the acceleration of or create in any party
the right to accelerate, terminate, modify or cancel any contract to which the
Seller is a party or by which the Seller is bound or to which any of their
respective properties and assets are subject or any permit affecting the
properties, assets or business of the Seller; or (d) result in the creation or
imposition of any encumbrance on any properties or assets of the Company. No
consent, approval, permit, governmental order, declaration or filing with, or
notice to, any governmental authority is required by or with respect to the
Seller in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby. For purposes hereof, "Law"
means any statute, law, ordinance, regulation, rule, code, order, constitution,
treaty, common law, judgment, decree, other requirement or rule of law of any
Governmental Authority.
 
(d) Consents. All consents, approvals or authorizations of, or registrations,
filings or declarations with, any governmental authority or any other person, if
any, required in connection with the execution, delivery and performance by the
Sellers of this Agreement or the transactions contemplated hereby have been or
at the closing of this Agreement will have been obtained by the Seller and will
be in full force and effect.
 
(e) Full Disclosure. No representation or warranty by Seller in this Agreement
or any certificate or other document furnished or to be furnished to Buyer
pursuant to this Agreement contains any untrue statement of a material fact, or
omits to state a material fact necessary to make the statements contained
therein, in light of the circumstances in which they are made, not misleading.
 
(f) Contingencies. Seller shall provide completed Title Report to Buyer. Sales
price shall be adjusted accordingly should the results of the Title Report
indicate anything contrary to this Agreement.
 
(g) Net Royalty Interest. Seller affirms that the Seller conveys at least
SEVENTY SEVEN PERCENT (77%) Net Revenue Interest (NRI) of each Property, lease,
or well to the Buyer. If upon discovery of less than 77% NRI after close then
Seller shall supplement additional property(ies) to cure any deficiency.
 
 
 

--------------------------------------------------------------------------------

 
 
(h) Royalties. Seller shall credit/forward to Buyer any revenue or Royalties
received by operators of the respective Properties with an effective date of
April 8, 2011. Any royalties received with an effective date of April 7, 2011 or
earlier shall belong to Seller. Any royalties received with an effective date of
April 8, 2011 or later shall belong to Buyer.


5. Representations and Warranties of Buyer.
 
(a) Authority; Capacity to Purchase. Buyer is duly organized, validly existing
and in good standing under the Laws of its jurisdiction of organization and has
all requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement has been duly authorized by all necessary action
on the part of the Buyer, and constitutes a legal, valid and binding obligation
of such Buyer, enforceable against the Buyer in accordance with its terms,
except as such enforceability may be limited by: (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforcement of creditors' rights generally; and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
 
(b) No Conflicts' Consents. The execution, delivery and performance by Buyer of
this Agreement and the consummation of the transactions contemplated hereby, do
not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of incorporation, by-laws or
other organizational documents of Buyer; (b) conflict with or result in a
violation or breach of any provision of any Law or governmental order applicable
to Buyer; or (c) require the consent, notice or other action by any person under
any contract to which Buyer is a party. No consent, approval, permit,
governmental order, declaration or filing with, or notice to, any governmental
authority is required by or with respect to Buyer in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
 
6. Limitation of Liability.

In no event shall Seller be liable for any special, indirect, incidental or
consequential damages arising out of or connected with this Agreement or the
Property, regardless of whether a claim is based on contract, tort, strict
liability or otherwise, nor shall Buyer's damages exceed the amount of the
purchase price of the Property.
 
7. Notices.

Any notice required by this Agreement or given in connection with it, shall be
in writing and shall be given to the appropriate party by personal delivery or
by certified mail, postage prepaid, or recognized overnight delivery services.


If to Seller:
Geronimo Holding Corporation
P.O. Box 804
Midland, TX 79702
 
If to Buyer:
American Standard Energy, Corp.
4800 North Scottsdale Road
Suite 1400
Scottsdale, AZ 85251
 
 
 

--------------------------------------------------------------------------------

 


8. Governing Law.

This Agreement shall be construed and enforced in accordance with the laws of
the state of Arizona.
 
9. Final Agreement.

This Agreement terminates and supersedes all prior uuderstandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.
 
10. Severability.

If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.
 
11. Headings.
Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.


THIS SECTION INTENTIONALLY LEFT BLANK - SIGNATURES ON FOLLOWING PAGE
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
Geronimo Holding Corporation
American Standard Energy, Corp.
   
By: /s/ Randall Capps
By: /s/ Scott Feldhacker
Randall Capps
Scott Feldhacker
President
Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 